Filed 05/07/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 94

State of North Dakota,                                 Plaintiff and Appellee
     v.
Saha Bahadur Darji,                                Defendant and Appellant



                               No. 20190303

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Sarah W. Gereszek, Assistant State’s Attorney, Grand Forks, ND, for plaintiff
and appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                                State v. Darji
                                No. 20190303

Per Curiam.

[¶1] Saha Darji appeals from a criminal judgment after a jury found him
guilty of fleeing a peace officer, reckless endangerment, DUI, and refusal to
submit to a chemical test. Darji argues he was unconstitutionally convicted of
refusal to submit to a chemical test, because the officer read him an implied
consent advisory from an unconstitutional statute that was coercive and
misleading. Darji did not raise this issue in the district court and we do not
address it on appeal. “Issues not adequately raised below will not be addressed
on appeal.” State v. Koble, 2000 ND 29, ¶ 5, 606 N.W.2d 521.

[¶2] Darji also argues there was insufficient evidence to convict him of fleeing
a peace officer and reckless endangerment. Viewing the evidence in the light
most favorable to the verdict, we conclude substantial evidence exists that
could allow a jury to draw a reasonable inference in favor of conviction. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶3] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte




                                       1